Citation Nr: 0913390	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-32 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected osteochondrosis thoracolumbar 
spine on a schedular basis.

2.  Entitlement to an increased rating for service-connected 
osteochondrosis thoracolumbar spine on an extraschedular 
basis.

3.  Entitlement to a compensable disability rating for 
service-connected allergic rhinitis.

4.  Entitlement to a compensable disability rating for 
service-connected bilateral hearing loss.

5.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected depressive disorder.

6.  Eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In a December 2004 rating decision, the RO granted 
an increased rating for osteochondrosis thoracolumbar spine 
and assigned a 20 percent rating.  In March 2005, the RO 
granted service connection for depressive disorder and 
assigned a 30 percent rating.  In that decision, the RO also 
denied a claim for nonservice-connected pension benefits and 
claims for increased ratings for bilateral hearing loss and 
allergic rhinitis.

In March 2009, the Veteran was scheduled for a travel board 
hearing before the Board.  However, he failed to appear.

The issues of entitlement to an increased rating for 
depressive disorder, eligibility for nonservice-connected 
pension benefits, and entitlement to an increased rating for 
osteochondrosis thoracolumbar spine on an extraschedular 
basis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

In a February 2009 statement, the Veteran refers to claims of 
peripheral neuropathy of the hands and feet and problems with 
his "thoracic and cervical spine" which he thinks should be 
service connected.  That statement is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Prior to July 2005, the Veteran's thoracolumbar back 
disability has been manifested by forward flexion to no worse 
than 60 degrees, with some functional limitation due to 
factors such as pain and fatigability, and with no showing of 
ankylosis or incapacitating episodes.

2.  From July 2005, forward, the Veteran's thoracolumbar back 
disability has been manifested by forward flexion of 30 
degrees with repetitive use.

3.  During the entire appeals period, the Veteran's 
radiculopathy of the right lower extremity is productive of 
mild incomplete paralysis of the sciatic nerve.

4.  There is no evidence that the Veteran has greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.

5.  The Veteran's service-connected bilateral hearing loss is 
currently manifested by an average pure tone threshold in the 
right ear of 43 decibels and 53 decibels in the left ear, 
with speech recognition ability of 96 percent in both ears.


CONCLUSIONS OF LAW

1.  Prior to July 2005, a rating in excess of 20 percent for 
osteochondrosis thoracolumbar spine, on a schedular basis, is 
not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003-5243 (2008).

2.  From July 2005, forward, the criteria for a 40 percent 
disability rating on a schedular basis, but not more, for 
osteochondrosis thoracolumbar spine have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003-5243 (2008).

3.  The criteria for separate disability rating of 10 
percent, but not more, for radiculopathy of the right lower 
extremity associated with the Veteran's service-connected 
osteochondrosis thoracolumbar spine have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 
(2008).

4.  The criteria for assigning a compensable disability 
rating for service-connected allergic rhinitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic 6522 (2008).

5.  The criteria for a compensable disability rating for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  

Osteochondrosis thoracolumbar spine

The Board finds that the Veteran's osteochondrosis 
thoracolumbar spine should be increased from July 2005, 
forward, based on the evidence of record.  

In July 1973, service connection was granted for a disorder 
of the dorsolumbar spine manifested by Schmorl's nodules.  A 
noncompensable rating was assigned, effective June 1971.  In 
August 2004, the Veteran submitted a claim for an increased 
rating.  In the December 2004 rating decision, a 20 percent 
rating was assigned for the Veteran's osteochondrosis 
thoracolumbar spine manifested by Schmorl's nodules, L1-4, 
effective August 2004.  The 20 percent rating was affirmed in 
the February 2006 and May 2006 rating decisions.  The 
Veteran's service-connected osteochondrosis thoracolumbar 
spine is currently rated under Diagnostic Codes 5003-5242.  
38 C.F.R. § 4.71a.


Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Back disabilities are evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes; otherwise, diseases and injuries to the spine are 
to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine.......................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243 an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.

The Veteran was afforded VA examinations in relation to his 
claim for an increased rating.  During the November 2004 
examination, the Veteran complained of having flare-ups once 
a month with increased pain and stiffness with radiation into 
the left leg.  Physical examination revealed a range of 
motion of 90 degrees flexion, 20 degrees extension, 25 
degrees right and left lateral flexion, and 35 degrees right 
and left lateral rotation.  The Veteran was able to stand on 
toes and heels.  He had 2+/4 lower extremity reflexes, 5/5 
strength, and sensory was intact to light touch of the lower 
extremities.  DeLuca testing showed increased pain, fatigue, 
weakness and incoordination with repetitive use and 
additional functional loss of 30 percent.  X-rays showed 
diffuse degenerative disc disease throughout lumbar spine, 
degenerative facet arthropathy from L4 to S1, and sclerosis 
of the right sacroiliac joint.

In July 2005, the Veteran was afforded another VA 
examination.  At that time, the Veteran complained of having 
pain in the right paraspinal muscles.  Both lower limbs tired 
with walking more than 30 minutes and he had recurring 
radiculopathy down both limbs, the right being worse than the 
left.  Pain was typically 2 out of 10.  Physical examination 
revealed a range of motion of 80 degrees flexion, 30 degrees 
extension with pain in the right low paraspinal area, 20 
degrees right lateral flexion, 30 degrees left lateral 
flexion, and 40 degrees right and left lateral rotation.  He 
is able to feel light touch to lower extremities.  Straight 
leg raising was positive on the left at 45 degrees and on the 
right at 30 degrees.  Knee jerks were 1+ on the right and 0 
on the left.  Ankle jerks and dorsalis pedis pulses were 
absent on both sides.  Strength was 5/5 on each limb and 
posterior tibial pulses were 2+ each.  DeLuca testing 
revealed at the extreme range of motion with repetition, 
pain, fatigue, and weakness increased.  The Veteran lost 
about 50 degrees of flexion and about 15 degrees of extension 
after repetition.  The Veteran was diagnosed as having lumbar 
strain with sciatica and degenerative changes and facet 
arthropathy.  

A November 2005 private medical disability assessment 
reported that most significant to his underlying low back 
pathology were symptoms of regional pain, lower extremity 
radicular pain and diminished functional tolerance.  He 
denied having bowel or bladder dysfunction or worsening of 
pain with coughing or sneezing.  He had constant pain with a 
baseline of 3/10 and his radicular pain consisted of pain 
radiating from his back to below his knees.  Neurological 
study revealed hyperesthesia to pin prick in stocking 
distribution below the knees of both legs.  Physical 
examination showed that he had palpation tenderness at L2-5, 
straight leg raise generated posterior thigh pain at 70 
degrees, and testing generated lumbar pain with extension and 
rotation.  Range of motion was 55 degrees flexion, 17 degrees 
extension, 13 degrees left lateral rotation, and 14 degrees 
right lateral rotation.  The examiner found that radiographic 
findings showed degenerative disc disease, foraminal 
stenosis, and facet arthropathy.

During the March 2006 VA examination, physical examination 
revealed no tenderness to palpation, muscle spasms, or 
complaint of pain.  Deep tendon reflex was 1/4, muscle 
strength was 5/5, and sensory light touch was normal.  Range 
of motion was 40 degrees flexion, 25 degrees extension, 15 
degrees right lateral flexion, 20 degrees left lateral 
flexion, 40 degrees right rotation, and 30 degrees left 
rotation.  Functional impairment was moderate with no 
weakness, fatigability or incoordination.  An electromyograph 
showed mild right lumbar radiculopathy.  The examiner opined 
that peripheral neuropathy of the feet was not related to the 
service-connected back disability.  

In order to attain the next-higher 40 percent rating under 
the general formula, the evidence must show, or more nearly 
reflect, forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243.  

The competent evidence, as previously described, does not 
show such limitation of motion prior to July 2005.  The 
medical evidence shows that the Veteran's forward flexion was 
90 degrees in November 2004 and 55 degrees in November 2005.  
No ankylosis has been reported.  Moreover, while additional 
functional limitation has been noted, such limitation has not 
been shown to have resulted in a disability picture most 
nearly approximating the criteria for the next-higher 
evaluation.  DeLuca testing showed increased pain, fatigue, 
weakness and incoordination with repetitive use and 
additional functional loss of 30 percent, which would equal 
60 degrees flexion.  In addition, the Veteran was not shown 
to suffer from any incapacitating episodes of intervertebral 
disc syndrome, i.e., requiring bed rest prescribed by a 
physician.  Although he complained of having some flare-ups, 
they were not incapacitating, requiring bed rest.  Therefore, 
an evaluation in excess of 20 percent is not warranted prior 
to July 2005.  


Following a careful review of the record, the Board finds 
that the evidence more nearly approximates a rating of 40 
percent for the Veteran's osteochondrosis thoracolumbar spine 
from July 2005.  Although the Veteran's forward flexion was 
reported as 80 degrees, DeLuca testing showed an additional 
loss of 50 degrees flexion.  Therefore, the Veteran's flexion 
was 30 degrees with repetitive use.  Based on the additional 
loss objectively observed with repetitive use and resolving 
all doubt in the Veteran's favor, the level of impairment in 
the Veteran's osteochondrosis thoracolumbar spine more 
closely approximate the criteria for a 40 percent rating 
under Diagnostic Codes 5003-5243.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, 8 Vet. App. at 204-205.

Noting that the Veteran approximates, but does not fully 
meet, the criteria for a 40 percent rating, the Board also 
points out that the criteria for a rating higher than 40 
percent are neither approximated nor met.  The Veteran does 
not have unfavorable ankylosis of the entire thoracolumbar 
spine.  In addition, the Veteran was not shown to suffer from 
any incapacitating episodes of intervertebral disc syndrome, 
i.e., requiring bed rest prescribed by a physician.  Although 
he complained of having some flare-ups, they were not 
incapacitating requiring bed rest.  Therefore, higher 
compensation is not warranted from July 2005, forward.

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should be rated separately under an appropriate  
Diagnostic Code.  Following a review of the claims file, the 
Board finds that a separate rating for radiculopathy is 
warranted under Diagnostic Code 8520.  The evidence of record 
shows that during the November 2004 examination, the Veteran 
was found to have decreased reflexes in the lower extremities 
and x-rays showed sclerosis of the right sacroiliac joint.  
During the July 2005 examination, the Veteran had recurring 
radiculopathy down both limbs, the right being worse than the 
left, positive straight leg raising on the left at 45 degrees 
and on the right at 30 degrees, knee jerks were 1+ on the 
right and 0 on the left and ankle jerks and dorsalis pedis 
pulses were absent on both sides.  The Veteran was diagnosed 
as having lumbar strain with sciatica and degenerative 
changes and facet arthropathy.  The November 2005 private 
disability assessment showed lower extremity radicular pain 
and hyperesthesia to pin prick in stocking distribution below 
the knees of both legs.  Finally, during the March 2006 VA 
examination, deep tendon reflex was only 1/4 and an 
electromyograph showed mild right lumbar radiculopathy.  

Under diagnostic code 8520, a 10 percent rating is warranted 
when there is mild incomplete paralysis of the sciatic nerve.  
A 20 percent rating is warranted when there is moderate 
incomplete paralysis.  A 40 percent rating is warranted when 
there is moderately severe incomplete paralysis.  A 60 
percent rating is warranted when there is severe incomplete 
paralysis, with marked muscular atrophy.  Finally, an 80 
percent rating is warranted when there is complete paralysis; 
the foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of knee weakened or (very 
rarely) lost.  38 C.F.R. § 4.124a.  

The Board finds that the Veteran's neurological abnormality 
warrants a 10 percent rating.  Neurological findings 
described above show no more than a mild manifestation of 
sciatica and radiculopathy.  In addition, the March 2006 
electromyograph showed mild right lumbar radiculopathy.  
There is no basis for a rating in excess of 10 percent as the 
neurologic findings noted above show no more than mild 
impairment.  The electromyograph showed only mild 
radiculopathy and the Veteran denied having bladder or bowel 
impairments.  Thus, a higher evaluation is not warranted over 
any portion of the rating period on appeal.

Separate ratings for other neurologic abnormalities are not 
warranted at this time. Specifically, although the Veteran 
reported radiculopathy in the left leg as well as the right, 
objective testing for the left leg was negative.  
Specifically, the Veteran was found to have radiculopathy by 
the electromyograph only on the right side and x-rays showed 
sclerosis only in the right sacroiliac joint.  In addition, a 
VA examiner opined that peripheral neuropathy of the 
bilateral lower extremities was not related to the service-
connected back disability.  Therefore, there are no objective 
findings that represent slight, incomplete paralysis of the 
sciatic nerve on the left side to warrant a separate rating.

In sum, the preponderance of the evidence is against a 
schedular rating higher than 20 percent for the Veteran's 
osteochondrosis thoracolumbar spine prior to July 2005.  
Thus, the benefit-of-the doubt doctrine does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Nevertheless, as explained above, the Board finds that based 
on the evidence of record and the benefit-of-the doubt 
doctrine, the Veteran's disability picture approximates the 
criteria required for a 40 percent rating, and no higher, for 
osteochondrosis thoracolumbar spine from July 2005, forward.  
In addition, the Board is of the opinion that the Veteran has 
separate right lower extremity radiculopathy which warrants a 
separate compensable disability rating of 10 percent.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 1.  To this extent, the appeal is 
allowed.

As for extraschedular consideration, the record shows that 
the Veteran has not been employed since 2003 and the July 
2005 VA examination included the examiner's opinion that the 
Veteran's unemployment was partly due to his back.  Such 
evidence raises the issue of entitlement to an extra-
schedular rating for his service-connected peripheral 
neuropathy of the bilateral lower extremities.  Barringer v. 
Peake, 22 Vet. App. 242 (2008).  Referral for extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) will be discussed in 
the Remand.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Allergic rhinitis

The Veteran was granted service connection for allergic 
rhinitis in March 1973 and was assigned a noncompensable 
rating under Diagnostic Code 6599.  38 C.F.R. § 4.97.  In 
March 2005, the RO affirmed the noncompensable rating under 
Diagnostic Code 6522.  38 C.F.R. § 4.97.  

Under Diagnostic Code 6522, a 30 percent rating is provided 
for allergic or vasomotor rhinitis with polyps.  Without 
polyps, but with greater than 50-percent obstruction of nasal 
passages on both sides or complete obstruction on one side a 
10 percent rating is provided.  38 C.F.R. § 4.97, Diagnostic 
Code 6522.

The Veteran was afforded a VA examination in November 2004.  
At that time, the Veteran stated that his symptoms improved 
when he moved to Oklahoma and reported having intermittent 
nasal congestion.  He denied having any episodes of sinus 
infections.  Physical examination revealed slightly boggy and 
pale nasal turbinates with no sinus tenderness.  The Veteran 
was diagnosed as having chronic allergic rhinitis with no 
limitations or functional loss.  In July 2005, the Veteran 
was afforded another VA examination.  At that time, the 
Veteran complained of having symptoms to wind and dust, more 
than to seasonal variation.  Physical examination showed red 
nasal membrane, but not edematous.  The nasal passages were 
about equal and the maxillary sinus was not tender at that 
time.  The Veteran was diagnosed as having allergic rhinitis 
relate to windy weather rather than to seasons.  

The evidence shows that there was no indication as to any 
nasal obstruction or the presence of polyps in either 
examination and the record is silent for any VA or private 
treatment for this condition.  In other words, there is no 
indication that there is any evidence of record showing the 
presence of nasal obstruction or polyps, which is required 
for an increased rating for the Veteran's service-connected 
allergic rhinitis.

The Veteran's lay statements as to the severity of his 
symptoms have been considered.  However, the Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the Veteran's statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).  The preponderance of the evidence 
is against a higher rating for the Veteran's allergic 
rhinitis.  38 U.S.C.A. § 5107(b).

For the reasons stated above, the preponderance of the 
evidence is against a compensable rating for the Veteran's 
allergic rhinitis.  Thus, the benefit-of-the doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 49.


Bilateral hearing loss

The Veteran was granted service connection for bilateral 
hearing loss in April 1972 and was assigned a noncompensable 
rating under Diagnostic Code 6100.  38 C.F.R. § 4.85.  In 
March 2005, the RO affirmed the noncompensable rating.  

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  However, 
based upon the audiological evaluations, neither 38 C.F.R. § 
4.86(a) nor (b) is applicable in this appeal.

The assignment of disability ratings for hearing impairment 
are arrived at by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In connection with his claim for bilateral hearing loss, the 
Veteran was afforded a VA audiological examination in 
November 2004.  During the examination, the Veteran's right 
ear average pure tone threshold was 39, the left ear average 
pure tone threshold was 51, and speech recognition ability 
was 96 in the right ear and 88 percent in the left ear.  In 
July 2005, the Veteran was afforded another VA audiological 
examination.  During the examination, the Veteran's right ear 
average pure tone threshold was 43, the left ear average pure 
tone threshold was 53, and speech recognition ability was 96 
percent in both ears.  

In this case, applying the results of the VA audiological 
examination to Table VI yielded a Roman numeral value of I 
for the right ear and II for the left ear for the November 
2004 examination results and I for both ears for the July 
2005 examination results.  Applying these values to Table 
VII, the Board finds that the Veteran's bilateral ear hearing 
loss is evaluated as 0 percent disabling.  Simply stated, the 
results do not provide a basis to grant a higher disability 
rating.

Although the VA examinations do show that the Veteran clearly 
has some hearing loss, the audiometric test results do not 
support entitlement to an increased evaluation for bilateral 
hearing impairment.  The Board has reviewed all the medical 
records in the claims file and found that there is no 
evidence related to hearing loss that supports a higher 
rating.

The Veteran's contentions presented on appeal have been 
accorded due consideration; however, the Board concludes that 
the recent medical findings discussed above are more 
probative of the current level of disability. 

Additionally, an exceptional pattern of hearing impairment 
has not been demonstrated and there is no need to apply the 
provisions of 38 C.F.R. § 4.86.  In reaching this decision 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  See 
Gilbert, 1 Vet. App. at 49.


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any that VA 
will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In letters dated October 2004 and September 2005, the RO 
stated that to establish entitlement to an increased 
evaluation for his service-connected disabilities, the 
evidence must show that his condition "ha[d] gotten worse."  
The letter also explained that the VA was responsible for (1) 
requesting records from Federal agencies, (2) assisting in 
obtaining private records or evidence necessary to support 
his claim, and (3) providing a medical examination if 
necessary.  The December 2004 and March 2005 rating decisions 
explained the criteria for the next higher disability rating 
available for the service-connected disabilities under the 
applicable diagnostic code.  The August 2005 and September 
2005 statements of the case provided the appellant with the 
applicable regulations relating to disability ratings for his 
service-connected disabilities, as well as the requirements 
for an extraschedular rating under 38 C.F.R. § 3.321(b) and 
stated that, pursuant to 38 C.F.R. § 4.10, disability 
evaluations center on the ability of the body or system in 
question to function in daily life, with specific reference 
to employment.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Prior to July 2005, entitlement to a schedular rating in 
excess of 20 percent for service-connected osteochondrosis 
thoracolumbar spine is denied.


From July 2005, entitlement to an evaluation of 40 percent, 
on a schedular basis, but no higher, for service-connected 
osteochondrosis thoracolumbar spine is granted subject to the 
regulations for payment of monetary benefits.

A separate 10 percent disability rating for radiculopathy of 
the right lower extremity is granted subject to the 
regulations for payment of monetary benefits.

Entitlement to a compensable disability rating for service-
connected allergic rhinitis is denied.

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied.


REMAND

In December 2005, the Veteran was afforded a VA examination 
in connection to his claim for an increased rating for 
depressive disorder.  The Veteran exhibited symptoms of 
restlessness, low energy level, marked fatigue, low 
concentration, and depression.  The Veteran was diagnosed as 
having generalized anxiety disorder with some elements of 
depression and assigned a GAF of 50.  As defined in the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual (DSM-IV), a GAF of 50 
denotes serious symptoms including suicidal ideation, severe 
obsessional rituals, frequent shoplifter, or any serious 
impairment in social, occupational, or school functioning 
such as having no friends and being unable to keep a job.  
The GAF score assigned does not appear to reflect the 
Veteran's reported symptoms.  In addition, it has been many 
years since the Veteran has been examined for his depressive 
disorder.  Therefore, the Board finds that a VA examination 
is necessary to make a determination on the merits of the 
claim.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  
38 C.F.R. § 3.321(b)(1).

The evidence of record shows that the Veteran has not been 
employed since 2003.  The July 2005 examiner opined that his 
unemployment was partly due to back pain, which was fairly 
severely limiting to him, and also very importantly due to 
his depression.  In addition, a private functional capacity 
evaluation performed in January 2003 and a private medical 
disability assessment performed in November 2005 stated that 
the Veteran was not able to tolerate sitting or standing for 
extended periods.  The January 2003 report specifically 
stated that the limitations due to his back condition 
interfered with his ability to work.  

In the rating action on appeal, the RO noted 38 C.F.R. § 
3.321(b)(1) in denying the claims for increased rating, but 
did not specifically state that it was not referring the 
claim for extraschedular consideration.  The Board is 
precluded from assigning an extra-schedular rating in the 
first instance.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996).  Although the Board 
may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a 
case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the 
evidence of record.  Barringer, 22 Vet. App. at 242. 

The evidence shows that the Veteran's depression and back 
disability interfere with his employment and that his back 
disability limits him from standing or sitting for prolonged 
periods.  The rating criteria do not contemplate these 
symptoms or the effects that prevent him from working.  Thun, 
22 Vet. App. at 111.

The issues of entitlement to extra-schedular compensation for 
the Veteran's service-connected depressive disorder and 
service-connected osteochondrosis thoracolumbar spine are 
remanded for referral to the Director of the Compensation and 
Pension Service in accordance with 38 C.F.R. § 3.321(b)(1).  

In light of the above, the issue of whether the appellant is 
entitled to nonservice-connected pension is deferred pending 
the requested development below.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current severity of the Veteran's 
service-connected depressive disorder.  
The claims file must be made available to 
the examiner for review prior to the 
examination.  All necessary tests should 
be conducted and the examiner(s) should 
review the results of any testing prior 
to completion of the report. 

Following examination of the Veteran, 
the examiner should identify what 
symptoms, if any, the Veteran currently 
manifests or has manifested in the 
recent past that are specifically 
attributable to his service-connected 
depressive disorder.  The examiner must 
conduct a detailed mental status 
examination.  

The examiner must also discuss the 
effect, if any, of the Veteran's 
depressive disorder on his social and 
industrial adaptability.

The examiner should assign a Global 
Assessment of Functioning (GAF) score 
for the Veteran's depressive disorder 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV) and explain the 
significance of the score.

The examiner should provide a rationale 
for any opinion expressed.

2.  Refer the Veteran's claims for 
increased rating for depressive disorder 
and osteochondrosis thoracolumbar spine 
to the Director of Compensation and 
Pension Service pursuant to the 
provisions of 38 C.F.R. § 3.321(b) for 
consideration of whether extraschedular 
ratings are warranted.

3.  Thereafter, readjudicate the 
Veteran's claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


